UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:01-32665 BOARDWALK PIPELINE PARTNERS, LP (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 20-3265614 (I.R.S. Employer Identification No.) 3800 FredericaStreet, Owensboro, Kentucky 42301 (270) 926-8686 (Address and Telephone Number of Registrant’s Principal Executive Office) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one:) Large accelerated filerxAccelerated fileroNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x As of October 19, 2007, the registrant had 83,156,122 common units outstanding and 33,093,878 subordinated units outstanding. 1 TABLE OF CONTENTS FORM 10-Q SEPTEMBER 30, 2007 BOARDWALK PIPELINE PARTNERS, LP PART 1 – FINANCIAL INFORMATON Item 1. Financial Statements3 Condensed Consolidated Balance Sheets3 Condensed Consolidated Statements of Income5 Condensed Consolidated Statements of Cash Flows6 Condensed Consolidated Statements of Changes in Partners' Capital7 Condensed Consolidated Statements of Comprehensive Income8 Notes to Condensed Consolidated Financial Statements9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations20 Item 3. Quantitative and Qualitative Disclosures About Market Risk28 Item 4. Controls and Procedures30 PART II - OTHER INFORMATION Item 1. Legal Proceedings31 Item 1A. Risk Factors31 Item 6.
